Citation Nr: 0915669
Decision Date: 04/27/09	Archive Date: 06/02/09
 
DOCKET NO. 06-003 63A                      APR 27 2009

On appeal from the Department of Veterans Affairs Regional Office in Detroit, Michigan
 
THE ISSUES 

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for hypertension, including secondary to the PTSD. 

3. Entitlement to service connection for kidney stones. 

4. Entitlement to service connection for petit mal seizures, including as due to an undiagnosed illness. 

5. Entitlement to service connection for cardiac arrhythmia, including as due to an undiagnosed illness. 

6. Entitlement to service connection for chronic fatigue syndrome, including as due to an undiagnosed illness. 

7. Entitlement to service connection for lower extremity edema, including as due to an undiagnosed illness. 

8. Entitlement to service connection for headaches, including as due to an undiagnosed illness. 

9. Entitlement to service connection for irritable bowel syndrome, including as due to an undiagnosed illness. 

10. Entitlement to service connection for neurological deficits such as memory loss and vertigo, including as due to an undiagnosed illness. 

REPRESENTATION 

Appellant represented by: Robert Walsh, Attorney at Law 

WITNESS AT HEARING ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD 

William J. Jefferson III, Counsel 

INTRODUCTION 

The veteran had active military service from June 1990 to September 1998. 

This appeal to the Board of Veterans' Appeals (Board) is from December 2003 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

- 2 - 

As support for his claims, the Veteran testified at a hearing at the RO in July 2008. The undersigned Veterans Law Judge (VLJ) of the Board presided. During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it. See 38 C.F.R. §§ 20.800, 20.1304(c) (2008). 

The claims must be further developed before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC. 

REMAND 

The record on appeal includes the Veteran's reconstructed service administrative or personnel records, but not his service treatment records as they are not in his claims file. Correspondence between the RO and the National Personnel Records Center (NPRC) - a military records repository, as early as August 2003, indicates the Veteran's service records had not yet been retired. In September 2005 the RO attempted to obtain these records through the Army Judge Advocate General, in light of information indicating a court martial had been held during the Veteran's military service. The July 2007 Department of the Army response was limited to the court martial proceedings; it did not mention or otherwise refer to the requested service personnel or service treatment records. There is no indication of any further follow-up to obtain these missing records, such as from the NPRC or anyone else for that matter. 

While it is possible these additional service records may not be located, VA is required by regulation to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including service treatment records. VA may only end these efforts if it is concluded the records sought do not exist or that further attempts to obtain them would be futile. See 38 C.F.R. § 3.159(c)(2) and (c)(3) (2008); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999). 

- 3 - 

Because there was no subsequent follow-up with the Department of the Army or the NPRC, it remains uncertain whether the RO has exhausted all attempts to locate these missing records and whether further attempts to obtain them would indeed be futile. This includes attempts to obtain any information from all available sources and records repositories. Further follow-up on the matter is necessary in that procuring the Veteran's service records is relevant to the entirety of his claims on appeal. 

As specifically concerns his claim for PTSD, the Veteran alleges this condition is attributable to stressful incidents ("stressors") that occurred during his military service, including during his tour in the Persian Gulf War. More to the point, 
he asserts that in July 1991 he was part of the United States Army 11th Armored Calvary and was subjected to a fire and explosions at Camp Doha in Kuwait. He also claims that planes collided in March 1994 at Pope Air Force Base when he was part of the United States Army Ist/SOS1h Parachute Infantry. In support of these allegations, he has submitted several articles concerning those events. But as already mentioned, while the record on appeal includes apparently reconstructed service personnel records confirming he served in those reported units, there is no indication of the specific dates of his service in those units. And this additional information would be helpful in verifying his claimed stressors. 

The record on appeal also includes the report of a November 2004 private psychological evaluation listing PTSD as a diagnosis. But VA psychological examination records from 2003 show diagnoses of adjustment disorder and depression, instead, not PTSD. A "clear" diagnosis of PTSD is no longer required. Rather, according to 38 C.F.R. § 3.304{f), a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). Moreover, as held in Cohen v. Brown, 10 Vet. App. 128 (1997), a diagnosis of PTSD is presumably in accordance with DSM-IV, both in terms of the adequacy and sufficiency of the stressors claimed. 

- 4 - 

That said, however, after-the-fact medical nexus evidence cannot be the sole evidence of the occurrence of the claimed stressor. Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). In other words, the Board is not required to accept the Veteran's uncorroborated account of his active service experiences. See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). But corroboration does not require corroboration of every detail, including his personal participation in the identifying process. Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). Rather, he only needs to offer independent evidence of a 
stressful event that is sufficient to imply his personal exposure. For example, in Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court held that a Veteran need not corroborate his actual physical proximity to (or firsthand experience with), and personal participation in, rocket attacks while stationed in Vietnam. The mere fact that his unit was stationed where the attacks occurred is sufficient to imply his presence during the attacks. 

The Board must rely on medical evidence in determining whether the Veteran has PTSD related to his military service - and, in particular, as a result of one of the specific stressors claims. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (Board may consider only independent medical evidence to support its findings). The Board is free, however, to favor one medical opinion over another, provided it offers an adequate basis for doing so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). Here, in light of the conflicting medical evidence, another VA compensation examination may be needed depending on whether any of the Veteran's alleged stressors are verified. 

The evidence necessary to establish the occurrence of a recognizable stressor during service - to support a diagnosis of PTSD - will vary depending upon whether the Veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See e.g., Hayes v. Brown, 5 Vet. App. 60,66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). 

- 5 - 

If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided his testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." See 38 C.F.R. § 3.304(f)(l). See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If, on the other hand, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, alone, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates his testimony or statements. Cohen v. Brown, 10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

These necessary determinations are better made with the benefit of any additional information obtained following the further development of the claim for PTSD. 

The Veteran also has a number of claims for disabilities that he believes are undiagnosed illnesses. For Persian Gulf War Veterans, like him, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances. The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 20 II, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 
38 C.F.R. § 3.317(a)(b)(2008). 

- 6 - 

For purposes of section 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: 
(1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) (West 2002 & Supp. 2007) warrants a presumption of service connection. 38 C.F.R. § 3.317(a)(2)(i) (2008). 

In April 2006 the Veteran was scheduled for several VA Persian Gulf War protocol medical examinations, but he failed to report for those examinations. During his July 2008 hearing, he was informed - both by his attorney and the presiding judge, of the importance of those examinations, and he indicated a definite willingness to make himself available for examinations if rescheduled. It is his responsibility to report for a scheduled examination and to cooperate in the development of his case. The consequences of failing to report for a VA examination may include denial of his claim or consideration of his claim based on the limited amount of evidence already of record, which often is not sufficient basis to grant his claim. 38 C.F.R. § 3.655 (2008). He therefore should be given another opportunity to present for V A medical examinations for his several claimed disabilities due to undiagnosed illness. See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4), indicating VA must obtain an examination and opinion when necessary to decide a claim. 

Finally, in his March 2003 VA Application for Compensation or Pension, the Veteran indicated he had received relevant VA clinical treatment since 2000. But the earliest dated VA medical records in his claims file are from 2001, so any earlier VA medical records (or any concerning more recent evaluation and/or treatment) should be obtained and associated with the claims file for consideration. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice and possession of this additional evidence because it is generated within VA's healthcare system). 

- 7 - 

Accordingly, this case is REMANDED for the following additional development and consideration: 

1. Obtain the Veteran's relevant VA medical records from the local VA Medical Centers (VAMCs) in Detroit and Battle Creek, Michigan, concerning his evaluation and treatment prior to January 2001 and more recently, since July 2008, and associate these additional records with the claims file for consideration in this appeal. 

2. Contact the NPRC, the appropriate service entity, including the Army Judge Advocate General again, if necessary, to obtain all available service administrative, personnel, and medical records concerning the Veteran's active military service. If located, these additional records should then be associated with the claims file for consideration. If, instead, these additional records are deemed destroyed or lost, or otherwise unobtainable as further attempts to obtain them would be futile, document this in the file and notify the Veteran accordingly with an explanation regarding VA's efforts and inability to obtain these records. See 38 C.F.R. § 3. 159(c)(2) and (c)(3). 

3. Ask the U.S. Army & Joint Services Records Research Center (JSSRC), formerly the U.S. Armed Services Center for Research of Unit Records (USASCRUR), to provide any available information tending to verify the Veteran was part of the United States Army, 11th Armored Calvary, in July 1991 when reportedly subjected to a fire and explosions at Camp Doha, in Kuwait. Information is also needed to confirm whether he was part of the 

- 8 - 

United States Army 1st/505th Parachute Infantry when planes collided in March 1994 at Pope Air Force Base. Any necessary personnel or other records should be provided to the JSSRC to assist in making these important determinations.
 
4. Upon completion of the above, make a specific determination, based upon the complete record, as to whether the Veteran was exposed to a stressor or stressors during his military service, and if so, the specific circumstances. Specify what stressor(s) in service has been established by the record (including, if it is determined he engaged in combat against enemy forces and the stressor relates to that combat, that further corroboration is not required). In making these determinations, address any credibility questions or other concerns raised by the record. 

5. If at least one claimed stressor is confirmed, 
schedule the Veteran for a VA psychiatric examination for an opinion on whether he has PTSD as a result of a confirmed stressor. Specify for the examiner the stressor or stressors that have been established by the record, and instruct the examiner that only that verified event(s) may be considered insofar as determining whether the Veteran was exposed to a stressor(s) in service. The examination report should reflect review of the pertinent evidence in the claims file, including a complete copy of this remand. If the PTSD diagnosis is confirmed, the examiner should specify what stressor(s) during the Veteran's military service led to this diagnosis. The examiner must discuss the rationale of the opinion, whether favorable or unfavorable. All necessary diagnostic testing and evaluation should be completed. 

- 9 - 

6. Also re-schedule the Veteran for a Persian Gulf War protocol examination. The claims file, including a complete copy of this Remand, must be made available to the physician(s) designated to examine the Veteran for his pertinent medical and other history. All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner(s) 
prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should conduct a comprehensive medical evaluation and provide details about the onset, frequency, duration, and severity of the Veteran's symptoms. 

a. In particular, concerning the Veteran's complaints of petit mal seizures, cardiac arrhythmia, chronic fatigue syndrome, lower extremity edema, headaches, irritable bowel syndrome, and neurological deficits to include memory loss and vertigo, all including as due to an undiagnosed illness, the designated examiner(s) should specifically state whether any of these complaints or symptoms are attributable to a known clinical diagnosis. If there is a known clinical diagnosis that can be medically explained, the examiner should expressly indicate these underlying diagnoses. The examiner also should offer an opinion as to whether it is at least as likely as not (meaning 50 percent or more probable) the diagnosed disorder is related to the Veteran's military service. 

b. If, on the other hand, the Veteran suffers from any signs or symptoms that are determined not to be associated with a known clinical diagnosis, the examiner should indicate whether any such condition meets the 

- 10- 

regulatory definition of either an undiagnosed illness or a medically unexplained chronic multi-symptom illness. 

A complete rationale for all opinions expressed must be provided. The factors upon which any medical opinion is based must be set forth for the record. 

7. Then readjudicate the claims in light of the additional evidence. If any of the claims are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

KEITH W. ALLEN 	
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 11  




